Case 3:20-cv-07046-FLW-ZNQ Document 9 Filed 02/02/21 Page 1 of 1 PageID: 26



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



JOSE ARIAS
ON BEHALF OF HIMSELF AND ALL
OTHERS SIMILARLY SITUATED      :        Civil Action No.20-7046(FLW)
                 Plaintiff,    :
                               :
VS.                            :
                               :
HIGH TECH LANDSCAPES, INC.     :
et al.,                        :           ORDER DISMISSING CASE
                               :           PURSUANT TO LOCAL
               Defendant,      :           CIVIL RULE 41.1(a)
                               :
_______________________________:



     It appearing to the Court that the above case has been

pending for more than 90 days without any proceeding having

been taken therein, and no objection having been entered.

     It is on this 2nd day of January 2021,

     ORDERED that the above case be and the same hereby is

dismissed in accordance with Local Civil Rule 41.1(a), without

prejudice and without cost to either party.




                                        s/Freda L. Wolfson
                                        FREDA L. WOLFSON
                                        U.S. Chief District Judge
